Exhibit 10.17


Building Construction Contract


Party A: Chongqing Foguang Tourism Development (Group) Co., Ltd. (“Foguang”)
Party B: Chongqing Hongxing Construction Co., LTD (“Hongxing”)


Both parties executed the following contract (Chuangzi Temple- Figure of Mercy
Buddha and Chuangzi Temple Road Construction) under the principle of mutual
benefit and equal cooperation:


Chapter 1: Project Overview
1. Name of the project:
A) Chuangzi Temple- Figure of Mercy Buddha
B) Chuangzi Temple Road Construction


2. Location of the project: Group 6, Longqiao Village, Jiangnan Town, Changshou
District


Chapter 2: Scope of work
Hongxing will contract the entire project, which includes transportation,
earthwork excavation and backfilling in accordance with the blueprint and this
agreement. The length and width of the Chuangzi Road is 1,500 meters and 7
meters. The gravel thickness, stone thickness and  C30 concrete thickness of the
road are 30cm, 5cm and 20cm, respectively.


Chapter 3: Contract Amount
1. Chuangzi Temple: 18.50 Million RMB
2. Chuangzi Road: 5.10 Million RMB
Total contract amount is: 23.60 Million RMB.  This amount includes all
management fee, tool fees, transportation fees, insurance fees and taxes of the
entire project.


Chapter 4: Construction Period (150 Days)
1. Commencement Date: November 1, 2010
2. Completion Date: March 31, 2011


Chapter 5: Technical Requirement
1. Hongxing shall command construction workers to perform the work in accordance
with the construction specifications and construction regulations.
2. The process of construction is technical clarification, construction,
inspection and acceptance. Before the completion of the prior process, the
contractor cannot start the second step of the constriction process.


Chapter 6: Obligations and Tasks of Parties
1. Obligation and tasks of Foguang
A) Coordinate the working relationship for Hongxing.
B) Send the management team to the construction site. Foguang shall supervise
the construction steps and process orders, and the quality of the construction
building.


2. Obligation and tasks of Hongxing
A) Strictly enforce the requirements on the project schedule, quality and safety
in accordance with the contract terms.
B) Strengthen the work management. Hongxing shall educate workers to comply with
the law. Hongxing shall apply temporary residence permits for mobile workers.
Hongxing shall enhance safety, fire and security awareness.
 

--------------------------------------------------------------------------------


 
C) Ensure that all type of workers have valid certificates for performing
related works.
D) Hongxing must submit the schedule of the construction work for current month
to Foguang. Also, Hongxing shall report the amount of completed work to Foguang
on the 25th every month.


Chapter 7: Project Acceptance
1. The acceptance of the project will be based on the National Quality Standards
of the Construction Work.  All different type of works must be qualified under
this main project.
2. Only the employee who is designated by Foguang can sign off on the acceptance
report.
3. If the quality of the constriction is not qualified and cased by the
Hongxing, Hongxing shall be responsible for all costs of repair and
reconstruction.


Chapter 8: Payments
Foguang shall make a payment, which is close to 80% of the total construction
work in that month. If Hongxing did not complete the scheduled construction
works in that month, Foguang only needs to make a payment, which is equivalent
to 70% of the total construction work. After signature of both parties, the
project funds will be paid by bank transfer.
1. If the quality of the project meets the regulations and standards of the
authority department, Foguang shall make a full payment in accordance with this
contract; if the quality of the projects does not meet the construction
standard, Foguang only needs to make 90% of the payments to Hongxing.
2. All payments shall be made within one month after acceptance.


Chapter 9: Safety Responsibility
Hongxing must perform the construction work in accordance with Foguang’s
regulation. If Hongxing violated the security regulation and caused security
incidents, Hongxing shall be responsible for all fees incurred.  Foguang shall
not be responsible for any economic and legal responsibilities.


Chapter 10: Matters not mentioned herein shall be settled or negotiated by both
parties. The new terms will be made as the supplement contract for this
agreement.


Chapter 11: Other Agreement
If Foguang is not satisfied with Hongxing’s construction work, Foguang has
rights to hire other contractors for completing the remaining construction work.


Chapter 12: The contract has been written in triplicate. Each of the parties
shall keep one of the copies. All copies shall have the same legal effect.








Seal of Chongqing Foguang Tourism Development (Group) Co., Ltd.




Seal of Chongqing Hongxing Construction Co., Ltd.






Date: November 1, 2010



--------------------------------------------------------------------------------


 